 

JNITED STATES DISTRICT COURT 9. << .07 equer
EASTERN DISTRICT OF WISCONSIN= >) 9S TRICT-Wi

 

FILED
UNITED STATES OF AMERICA, 2019 DEC -3 P I2 22
ere SIicFI L ‘ DRIES
Plaintiff, c
UFO ~-CR-227
v. Case No. 19-CR-
[18 U.S.C. §§ 113(a)(6) and 1153(a)]
KURTIS L. PETERS, JR.,
Green Bay Division
Defendant.

 

INDICTMENT

THE GRAND JURY CHARGES THAT:
On or about June 26, 2018, in the State and Eastern District of Wisconsin, and within the
exterior boundaries of the Menominee Indian Reservation,
KURTIS L. PETERS, JR.,
a Native American Indian, did assault Jane Doe by operating a motor vehicle while under the
influence of methamphetamine and losing control of the vehicle, causing it to crash and resulting
in serious bodily injury to Jane Doe, who was an occupant of the vehicle.

In violation of Title 18, United States Code, Sections 113(a)(6) and 1153(a).

A TRUE BILL:

 

L Dated: } 2/3/19

MATTHEW D. KRUEGER
United States Attorney

 

]

Case 1:19-cr-00222-WCG Filed 12/03/19 Page 1of1 Document 1
